                             UNITED STATES DISTRICT COURT
                          FOR THE NORTHERN DISTRICT OF OHIO
                                   WESTERN DIVISION



Teresa A. White,                                                Case No. 3:18-cv-544

                        Plaintiff

        v.                                                      MEMORANDUM OPINION
                                                                    AND ORDER

Commissioner of Social Security,

                        Defendant

                                       I.          INTRODUCTION

        Before me is the Report and Recommendation (“R & R”) of Magistrate Judge Kathleen B.

Burke. (Doc. No. 17). Judge Burke recommends I affirm the final decision of Defendant

Commissioner of Social Security denying Plaintiff Teresa A. White’s applications for Disability

Insurance Benefits and Supplemental Security Income. (Id.). White filed objections to the R & R.

(Doc. No. 18).

                                           II.     BACKGROUND

        After reviewing the R & R, I hereby incorporate and adopt, in full, the “Procedural History”

and “Evidence” sections set forth in the R & R, as there were no objections to these sections by

White. (Doc. No. 17 at 1-17).

                                            III.    STANDARD

        A district court must conduct a de novo review of “any part of the magistrate judge’s

disposition that has been properly objected to. The district judge may accept, reject or modify the

recommended disposition, receive further evidence, or return the matter to the magistrate judge with

instructions.” Fed. R. Civ. P. 72(b)(3).
        The district judge “must affirm the Commissioner’s conclusions absent a determination that

the Commissioner has failed to apply the correct legal standards or has made findings of fact

unsupported by substantial evidence in the record.” Walters v. Comm’r of Soc. Sec., 127 F.3d 525, 528

(6th Cir. 1997); see also 42 U.S.C. § 405(g). “Substantial evidence is defined as ‘such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.’” Colvin v. Barnhart, 475 F.3d

727, 730 (6th Cir. 2007) (quoting Heston v. Comm’r of Soc. Sec., 245 F.3d 528, 534 (6th Cir. 2001)). If

the Commissioner’s findings of fact are supported by substantial evidence, those findings are

conclusive. McClanahan v. Comm’r of Soc. Sec., 474 F.3d 830, 833 (6th Cir. 2006).

                                         IV.     DISCUSSION

        In this case, White asserts Judge Burke erred in finding the ALJ had “thoroughly discussed

the evidence of record” related to White’s use of a cane and properly weighed such evidence. (Doc.

No. 18 at 2-3 (quoting Doc. No. 17 at 21)). White also disputes Judge Burke’s statement that

“White has not identified a prescription for a cane in the record; rather, some of White’s doctors

merely noted she presented using a cane.” (Doc. No. 18 at 3 (quoting Doc. No. 17 at 24)).

        First, Judge Burke’s statement that White was not prescribed a cane is not false. Although

one treating source opinion stated White “must” use a cane, this is not a prescription. Further,

White does not contest the ALK’s decision to give this same opinion “little weight” as it was not

supported by the records of the opining medical source. (Doc. No. 11 at 169). Therefore, this

objection is not well-taken.

        Rejecting this specific objection, I will now turn to the over-arching objection regarding the

ALJ’s consideration of the cane-related evidence. After review of the ALJ’s decision, I agree with

Judge Burke’s finding that the ALJ thoroughly discussed not only the evidence of times White

presented with a cane, but also those times in which she did not. Although there is certainly

evidence in the record indicating White’s use of a cane, I agree with Judge Burke that there was


                                                    2
“substantial evidence” to support the ALJ’s conclusion that the cane was not required. As such, the

ALJ’s decision must be affirmed. See Key v. Callahan, 109 F.3d 270, 273 (6th Cir. 1997) (“The

decision of an ALJ is not subject to reversal, even if there is substantial evidence in the record that

would have supported an opposite conclusion, so long as substantial evidence supports the

conclusion reached by the ALJ.”).

                                         V.      CONCLUSION

        For the foregoing reasons, White’s objections are overruled, and Judge Burke’s R & R is

adopted, in full.

        So Ordered.

                                                        s/ Jeffrey J. Helmick
                                                        United States District Judge




                                                    3
